UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6232


JOEL GARCIA-CALDERON,

                     Plaintiff - Appellant,

              v.

F.C.I. EDGEFIELD WARDEN; RECREATION YARD OFFICERS AND STAFF,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Timothy M. Cain, District Judge. (9:18-cv-02947-TMC)


Submitted: September 24, 2020                                Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joel Garcia-Calderon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joel   Garcia-Calderon    appeals   the   district   court’s   order   accepting   the

recommendation of the magistrate judge and dismissing Garcia-Calderon’s complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971) for failure to exhaust administrative remedies. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Garcia-Calderon v. F.C.I. Edgefield Warden, No. 9:18-cv-02947-TMC (D.S.C.

Jan. 28, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                            2